EX 99.28(h)(79) Amendment to Amended And Restated Administration Agreement between JNL Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Amended and Restated Administration Agreement dated as of December 3, 2007 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate series of shares (each a “Fund”) of the Trust. Whereas, the parties wish to amend Schedule A and Schedule B of the Agreement to add the following new fund of the Trust: JNL/PPM America Floating Rate Income Fund. Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the Trust and the Administrator agree as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated December 31, 2010, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated December 31, 2010, attached hereto. 3. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of this 31st day of December 2010. JNL Series Trust Jackson National Asset Management, LLC By: /s/ Susan S. Rhee By: /s/ Mark D. Nerud Name: Susan S. Rhee Name: Mark D. Nerud Title: Vice President, Counsel, and Secretary Title: President and CEO Schedule A Dated December 31, 2010 Funds JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/BlackRock Commodity Securities Fund JNL/BlackRock Global Allocation Fund JNL/Capital Guardian U.S. Growth Equity Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian Global Balanced Fund JNL/Eagle Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 65 Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Global Real Estate Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Lazard Mid Cap Equity Fund JNL/M&G Global Basics Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Global Alpha Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Oppenheimer Global Growth Fund JNL/PAM Asia ex-Japan Fund JNL/PAM China-India Fund JNL/PPM America Floating Rate Income Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/Select Balanced Fund JNL/Select Money Market Fund JNL/Select Value Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Disciplined Moderate Fund JNL/S&P Disciplined Moderate Growth Fund JNL/S&P Disciplined Growth Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/S&P 4 Fund Schedule B Dated December 31, 2010 Class A & B Shares Funds Assets Fee JNL/American Funds Blue Chip Income and Growth Fund All Assets .15% JNL/American Funds Global Bond Fund All Assets .15% JNL/American Funds Global Small Capitalization Fund All Assets .15% JNL/American Funds Growth-Income Fund All Assets .15% JNL/American Funds International Fund All Assets .15% JNL/American Funds New World Fund All Assets .15% JNL/BlackRock Commodity Securities Fund All Assets .15% JNL/BlackRock Global Allocation Fund All Assets .15% JNL/Capital Guardian U.S. Growth Equity Fund All Assets .10% JNL/Capital Guardian Global Diversified Research Fund All Assets .15% JNL/Capital Guardian Global Balanced Fund All Assets .15% JNL/Eagle Core Equity Fund All Assets .10% JNL/Eagle SmallCap Equity Fund All Assets .10% JNL/Franklin Templeton Founding Strategy Fund All Assets .05% JNL/Franklin Templeton Global Growth Fund All Assets .15% JNL/Franklin Templeton International Small Cap Growth Fund All Assets .15% JNL/Franklin Templeton Income Fund All Assets .10% JNL/Franklin Templeton Mutual Shares Fund All Assets .10% JNL/Franklin Templeton Small Cap Value Fund All Assets .10% JNL/Goldman Sachs Core Plus Bond Fund All Assets .10% JNL/Goldman Sachs Emerging Markets Debt Fund All Assets .15% JNL/Goldman Sachs Mid Cap Value Fund All Assets .10% JNL/Goldman Sachs U.S. Equity Flex Fund All Assets .15% JNL Institutional Alt 20 Fund All Assets .05% JNL Institutional Alt 35 Fund All Assets .05% JNL Institutional Alt 50 Fund All Assets .05% JNL Institutional Alt 65 Fund All Assets .05% JNL/Invesco International Growth Fund All Assets .15% JNL/Invesco Large Cap Growth Fund All Assets .10% JNL/Invesco Global Real Estate Fund All Assets .15% JNL/Invesco Small Cap Growth Fund All Assets .10% JNL/Ivy Asset Strategy Fund All Assets .15% JNL/JPMorgan International Value Fund All Assets .15% JNL/JPMorgan U.S. Government & Quality Bond Fund All Assets .10% JNL/JPMorgan MidCap Growth Fund All Assets .10% JNL/Lazard Emerging Markets Fund All Assets .15% JNL/Lazard Mid Cap Equity Fund All Assets .10% JNL/M&G Global Basics Fund All Assets .15% JNL/M&G Global Leaders Fund All Assets .15% JNL/Mellon Capital Management Bond Index Fund All Assets .10% JNL/Mellon Capital Management Global Alpha Fund All Assets .15% JNL/Mellon Capital Management European 30 Fund All Assets .20% JNL/Mellon Capital Management Index 5 Fund All Assets .05% JNL/Mellon Capital Management International Index Fund All Assets .15% JNL/Mellon Capital Management Pacific Rim 30 Fund All Assets .20% JNL/Mellon Capital Management Small Cap Index Fund All Assets .10% JNL/Mellon Capital Management 10 x 10 Fund All Assets .05% JNL/Mellon Capital Management S&P 500 Index Fund All Assets .10% JNL/Mellon Capital Management S&P 400 MidCap Index Fund All Assets .10% JNL/Oppenheimer Global Growth Fund All Assets .15% JNL/PAM Asia ex-Japan Fund All Assets .15% JNL/PAM China-India Fund All Assets .20% JNL/PIMCO Real Return Fund All Assets .10% JNL/PIMCO Total Return Bond Fund All Assets .10% JNL/PPM America Floating Rate Income Fund All Assets .15% JNL/PPM America High Yield Bond Fund All Assets .10% JNL/PPM America Mid Cap Value Fund All Assets .10% JNL/PPM America Small Cap Value Fund All Assets .10% JNL/PPM America Value Equity Fund All Assets .10% JNL/Red Rocks Listed Private Equity Fund All Assets .15% JNL/Select Balanced Fund All Assets .10% JNL/Select Money Market Fund All Assets .10% JNL/Select Value Fund All Assets .10% JNL/T. Rowe Price Established Growth Fund All Assets .10% JNL/T. Rowe Price Mid-Cap Growth Fund All Assets .10% JNL/T. Rowe Price Short-Term Bond Fund All Assets .10% JNL/T. Rowe Price Value Fund All Assets .10% JNL/S&P Managed Growth Fund All Assets .05% JNL/S&P Managed Conservative Fund All Assets .05% JNL/S&P Managed Moderate Growth Fund All Assets .05% JNL/S&P Managed Moderate Fund All Assets .05% JNL/S&P Managed Aggressive Growth Fund All Assets .05% JNL/S&P Disciplined Moderate Fund All Assets .05% JNL/S&P Disciplined Moderate Growth Fund All Assets .05% JNL/S&P Disciplined Growth Fund All Assets .05% JNL/S&P Competitive Advantage Fund All Assets .10% JNL/S&P Dividend Income & Growth Fund All Assets .10% JNL/S&P Intrinsic Value Fund All Assets .10% JNL/S&P Total Yield Fund All Assets .10% JNL/S&P S&P 4 Fund All Assets .05%
